Citation Nr: 1519624	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to May 1988 and from January 2003 to August 2003 with additional periods of active duty for training (ACDUTRA), including from May 22, 1993 to June 4, 1993, and inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including statements from acquaintances of the Veteran, was received after a supplemental statement of the case was issued in December 2013; the Veteran verbally waived RO consideration of such evidence during the Board hearing.  See 38 C.F.R. § 20.1304.  Following the hearing, the record was held open for 60 days for the submission of additional evidence; none was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  

In a September 2010 memorandum, a formal finding was made that the Veteran's service treatment records from both periods of his active duty service were unavailable.  The Veteran submitted service treatment records from his time in the Reserves, but they do not appear to be the complete records from his periods of active service.  The available service treatment records show the Veteran had a left knee ligament tear in July 1992.  He complained of right knee pain after hitting his knee on a ladder in June 1993, during a period of ACDUTRA.  A September 1993 orthopedic consultation note indicates the Veteran continued to complain of right knee pain.  Bilateral chondromalacia was diagnosed.  He complained of right knee pain again in September 2003.

A private March 2007 MRI of the left knee showed a posterior horn medial meniscal tear, a possible small anterior root lateral meniscal tear, lateral patellar tilt, subluxation, and evidence of early osteoarthritis.  The Veteran was provided a VA knee examination in December 2010.  The examiner diagnosed bilateral chondromalacia, but did not provide an etiology opinion.  He was afforded another VA examination in August 2013.  Bilateral knee degenerative joint disease (DJD) was diagnosed.  The examiner opined the bilateral knee DJD was less likely than not related to service.  He reasoned 2010 X-rays, which were taken 17 years after the Veteran's alleged right knee injury, were normal and that DJD was not seen on X-rays until 2012, indicating the DJD recently developed and was age-related.  Based on the foregoing, the Board finds a medical opinion is necessary to clarify the medical evidence and to determine the nature and etiology of the Veteran's knee disability(ies).

The Veteran has presented conflicting evidence regarding the onset of his left knee disability.  He told the December 2010 and August 2013 VA examiners he injured his left knee in 1986.  In his August 2010 claim for service connection, the Veteran asserted he sustained bilateral knee trauma in 1989.  As noted, a July 1992 treatment note indicates the Veteran had a left knee ligament tear.  At the November 2014 hearing, the Veteran contended his left knee disability was secondary to his right knee disability.  On remand, he should be requested to provide the specific dates of when he injured his left knee and what his duty status was at those times.  

At the November 2014 hearing, the Veteran reported he had undergone VA physical therapy for his knees in 2010 or 2011.  The August 2013 statement of the case indicates VA treatment records from the New Orleans, Louisiana VA Medical Center (VAMC) were reviewed.  No VA treatment records are associated with the record.  As outstanding VA treatment records could contain pertinent information and are constructively of record, they must be secured.  

In September 2013, the Veteran submitted an authorization form for VA to obtain records relating to a knee surgery he underwent in January 2007 at the Ochsner medical center in Covington, Louisiana.  Such records have not been obtained.  On remand, the Veteran should be asked to identify all medical providers from whom he has sought treatment for his knees.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform that he has reported he injured his left knee in 1986 and 1989 and that a July 1992 service treatment note shows he had a left knee ligament tear.  Request him to provide the specific dates of when he injured his left knee and what his duty status was at those times.  Also request him to identify all medical providers from whom he has sought treatment for his knees and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified, including from the Ochsner medical center in Covington, Louisiana.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Certify the nature of the Veteran's periods of service in which he alleges he injured his left knee in response to directive (1), including in 1989 and July 1992.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.  Efforts to obtain this information must be continued unless it is conclusively established that such information is unavailable, and that any further search would be pointless.  If that occurs, certify the unavailability of the records and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Obtain all of the Veteran's VA treatment records relating to treatment for his knees, including records from the New Orleans, Louisiana VAMC.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Arrange to obtain a VA medical opinion (and examination if deemed necessary) to ascertain the nature and likely etiology of the Veteran's knee disability(ies).  Based on the record, the examiner should provide responses to the following: 

(a) Identify (by medical diagnosis) all knee disability(ies) found during the course of this appeal (to include the December 2010 diagnosis of bilateral chondromalacia and August 2013 diagnosis of bilateral DJD).  The opinion provider should discuss as necessary the fact that chondromalacia was not diagnosed on August 2013 VA examination and address the relationship between chondromalacia and DJD, indicating whether the conditions are medically related and whether chondromalacia can develop into DJD.

(b) As to each diagnosed right knee disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service (including during the June 1993 period of ACDUTRA)/is related to any reported in-service right knee complaints (to specifically include the June 1993 complaint of right knee pain and October 1993 diagnosis of chondromalacia).  For the purpose of responding to this question, the opinion provider should note that service connection is permissible for disease or injury incurred in, or aggravated, during ACDUTRA; however, service connection is permissible only for injury (but not disease) incurred in, or aggravated, during INACDUTRA.

(c) As to each diagnosed left knee disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service (including during any periods of ACDUTRA or INACDUTRA certified in response to directives (1) and (2))/is related to any reported in-service left knee complaints.  The opinion provider should discuss as necessary the October 1993 diagnosis of chondromalacia.  

If the opinion provider finds that the Veteran's diagnosed right knee disability(ies) is related to service, but the diagnosed left knee disability(ies) is not, the opinion provider should provide responses to the following:

(d) Is it at least as likely as not (50% or better probability) that the Veteran's left knee disability(ies) is proximately due to his right knee disability(ies)?

(e) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left knee disability(ies)  has been aggravated by his right knee disability(ies)?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that a left knee disability is not caused by, but is aggravated by a right knee disability, the opinion provider should specify, to the extent possible, the degree of disability that is due to such aggravation. 

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a bilateral knee disability.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


